United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.V., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Ponce, PR, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1617
Issued: February 26, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge
JURISDICTION
On August 21, 2018 appellant filed a timely appeal from an August 3, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish that his diagnosed
back conditions are causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On January 18, 2018 appellant, then a 62-year-old letter carrier, filed an occupational
disease claim (Form CA-2) alleging that he injured his back when working a mounted route and
enduring bad road conditions while in the performance of duty. He noted that he had previously
injured his back on March 8, 2016 while on his route and that he underwent lumbar surgery on
1

5 U.S.C. § 8101 et seq.

April 11, 2016. Appellant noted that he first became aware of his claimed condition on
February 14, 2016 and realized its relation to his federal employment on March 15, 2016. On the
reverse side of the claim form, a supervisor noted that appellant had not worked since June 2017.
By development letter dated February 5, 2018, OWCP informed appellant that additional
evidence was needed to establish his occupational disease claim. It advised him of the type of
factual and medical evidence needed and provided a questionnaire for his completion. OWCP
afforded appellant 30 days to submit additional evidence.
In support of his claim, appellant submitted largely-illegible progress notes from
Dr. Gilberto Alvarado, an orthopedic surgeon, dated June 14, July 1, and August 28, 2013. He
also submitted numerous diagnostic testing reports. A September 4, 2013 magnetic resonance
imaging (MRI) scan of appellant’s cervical spine demonstrated multilevel degenerative changes
with a disc osteophyte complex more prominent at the C3-C4 and C5-C6 levels, causing mild-tomoderate and moderate-to-severe spinal canal and foramina stenosis. A January 23, 2014 report
of a computerized tomography (CT) scan of appellant’s cervical spine demonstrated that appellant
was status post fusion at C3-C4 and C4-C5 and that the fusion device was intact. A January 25,
2014 report of x-rays of appellant’s cervical spine demonstrated internal fixation with an
orthopedic plate and screws entering the C3 through C6 vertebral bodies anteriorly.
Appellant subsequently submitted additional largely-illegible progress notes dated
September 19, October 31, and November 17, 2014 from Dr. Alvarado. He also submitted an
illegible operative report dated February 4, 2015, along with an undated and illegible prescription
note.
In a preoperative clearance report dated January 16, 2015, Dr. Marta Benitez, specializing
in critical care medicine, noted that appellant had no contraindications to cervical disc disease
surgery and surgery of the left arm at that time, noting trauma to the left elbow.
On November 19, 2015 Dr. Yamil C. Rivera, a Board-certified orthopedic surgeon,
examined appellant for complaints of low back pain, radiating into the left leg. He noted that
appellant had undergone two previous epidural steroid injections with some relief. On
examination Dr. Rivera noted full strength of the lower and upper extremities. He reviewed the
MRI scan of appellant’s lumbar spine, which demonstrated lumbar disc degeneration, a left L5-S1
small disc herniation, and mild stenosis at L4-L5. Dr. Rivera diagnosed appellant with lumbar
spondylosis with radiculopathy and lumbar disc prolapse with radiculopathy. He recommended
that appellant consider an additional epidural steroid injection.
On January 28, 2016 Dr. Rivera evaluated appellant and noted left leg pain. He noted that
appellant had an epidural steroid injection with some relief, but was once again experiencing pain.
On examination Dr. Rivera noted reduced strength of the lower left extremity and a positive
straight leg raise on the left. He noted that a lumbar spine MRI scan demonstrated L5-S1
degenerative disc disease and disc herniation. Dr. Rivera diagnosed lumbosacral spondylosis with
radiculopathy and lumbar disc prolapse with radiculopathy. He recommended that appellant
undergo a left L5-S1.

2

In an operative report dated April 11, 2016, Dr. Rivera noted the diagnosis of lumbar
stenosis and the surgical procedure of a lumbar laminotomy at L5-S1.
In a follow-up report dated April 28, 2016, Dr. Rivera noted full strength of appellant’s
lower and upper extremities. Appellant informed Dr. Rivera that he had improved left leg pain
with mild numbness at the L5 nerve root.
Appellant submitted an additional illegible progress note from Dr. Alvarado dated
October 31, 2016.
In a medical summary dated February 15, 2018, Dr. Alberto Rivera-Sanchez, an internist,
noted that appellant underwent an anterior cervical discectomy on January 8, 2014, after which his
shoulder pain and numbness in his hand persisted.
On July 31, 2014 appellant had an extensor digitorum communis injection. On January 21,
2015 he underwent a left extensor carpi radialis brevis surgery.
An August 19, 2015 MRI scan demonstrated left lateral bulging discs at the L3-L4 and L4L5 levels, encroaching the neural foramen with left foraminal stenosis, left foraminal stenosis at
L5-S1, and loss of normal lumbar lordosis, likely secondary to muscle spasm. Dr. Rivera-Sanchez
diagnosed spinal stenosis of the lumbar region with neurogenic claudication, thoracic or
lumbosacral neuritis or radiculitis, displacement of the cervical intervertebral disc without
myelopathy, postlaminectomy syndrome of the cervical region, and chronic pain syndrome.
Appellant had epidural steroid injections on January 24 and October 1, 2015.
Subsequent to these injections, appellant was reexamined by Dr. Rivera, who updated his
list of diagnoses to include lumbosacral spinal stenosis, lumbar intervertebral disc displacement,
lumbosacral intervertebral disc displacement, and postlaminectomy syndrome. He had a
transforaminal epidural injection on December 10, 2015, and later underwent lumbar spine surgery
on April 11, 2016 with Dr. Rivera. Appellant continued to have neck pain and lower back pain at
subsequent visits, which were treated with medication. On March 7, 2017 he reported a recent fall
for which he had to seek treatment at the emergency room. Dr. Rivera-Sanchez noted that
appellant would be out of work until September 2017. On August 1, 2017 appellant complained
of neck pain and lower back pain, which impaired some of his activities of daily living. Dr. RiveraSanchez noted that his pain was partially relieved with medication. He noted that appellant’s
postlaminectomy syndrome and lumbar spinal stenosis would pose a lifelong problem. Dr. RiveraSanchez noted that his pain impacted activities of daily living and that at some point in the near
future he may require surgical decompression. He noted that appellant should be enrolled in a
sedentary job with a flexible schedule or to remain out of work.
By decision dated April 25, 2018, OWCP denied appellant’s claim, finding that he had not
provided a description of the claimed work activities he believed caused his condition.
On May 7, 2018 appellant requested reconsideration of OWCP’s April 25, 2018 decision.
With his request, he submitted an April 20, 2018 report from Dr. Andres Delanoy, a family
medicine specialist, who noted that he had a spinal condition and was unable to perform duties of
his employment. Appellant also submitted an April 20, 2018 duty status report from Dr. Delanoy,
noting that he had been advised not to resume work. Dr. Delanoy diagnosed thoracic,
3

thoracolumbar, and lumbosacral intervertebral disc displacement and cervical disc disorder with
radiculopathy, and noting low back pain. He checked a box noting that the diagnosed conditions
were due to an employment injury. Appellant also resubmitted the February 15, 2018 medical
summary of Dr. Rivera-Sanchez.
In a statement dated May 2, 2018, appellant explained that his back conditions occurred
due to his mounted route and bad conditions on the road. He alleged that, in August 2013, his
truck fell into a pit and he injured his cervical spine, requiring surgery. Subsequently, appellant
injured his left forearm. On September 12, 2015 he lost control of his truck and hit a gate. On
May 5, 2017 appellant injured his back while on his route.
By letter dated May 17, 2018, OWCP requested that appellant clarify whether he was
claiming a traumatic injury or occupational disease. It afforded him 20 days to respond.
Appellant responded by letter dated May 22, 2018. He clarified that his claim was for an
occupational disease, as he had worked at the employing establishment for 32 years, and that he
had been suffering from back pain for the last 5 years. Appellant attributed his back pain to the
bad conditions on his route and making deliveries outside his vehicle, noting that he performed
these duties six days per week for the last eight years. He stated that he had not returned to work.
By decision dated August 3, 2018, OWCP affirmed as modified its prior decision and
found that appellant had established the factual components of his claim. However, it further
found that he had not submitted sufficient medical evidence to establish causal relationship
between the accepted factors of his federal employment and his diagnosed conditions.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,2 and that an injury was sustained in the performance of duty as
alleged, and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.3 These are the essential elements of each and every
compensation claim, regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.4
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
2

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
3

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
4
K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).

4

of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.5
Causal relationship is a medical question, which requires rationalized medical opinion
evidence to resolve the issue.6 A physician’s opinion on whether there is causal relationship
between the diagnosed condition and the implicated employment factors must be based on a
complete factual and medical background.7 Additionally, the physician’s opinion must be
expressed in terms of a reasonable degree of medical certainty, and must be supported by medical
rationale, explaining the nature of the relationship between the diagnosed condition and appellant’s
specific employment factors.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed back conditions are causally related to the accepted factors of his federal employment.
Appellant submitted a medical summary dated February 15, 2018 from Dr. RiveraSanchez, which outlined appellant’s history of medical diagnoses and treatment for cervical,
lumbar, and elbow conditions. Dr. Rivera-Sanchez noted that appellant was either disabled from
work or could only work in a sedentary position, but failed to offer an opinion on the cause of
appellant’s diagnosed conditions. Medical reports from Dr. Rivera dated November 19, 2015
through April 28, 2016, and the January 16, 2015 report of Dr. Benitez also fail to provide an
opinion as to the cause of appellant’s diagnosed conditions. Dr. Alvarado’s notes are largely
illegible, but none provide an opinion on causation. The Board has held that medical evidence that
does not offer an opinion regarding the cause of an employee’s condition is of no probative value
on the issue of causal relationship.9 These reports, therefore, are insufficient to establish
appellant’s claim.
In an April 20, 2018 duty status report, Dr. Delanoy diagnosed appellant with thoracic,
thoracolumbar, and lumbosacral intervertebral disc displacement and cervical disc disorder with
radiculopathy, and noting low back pain. He checked a box noting that the diagnosed conditions
were due to an employment injury. The Board has held, however, that when a physician’s opinion
on causal relationship consists only of checking a response to a form question, without explanation
or rationale, that opinion has little probative value and is insufficient to establish a claim.10 As

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

6

See Robert G. Morris, 48 ECAB 238 (1996).

7

Supra note 5.

8

Id.

9

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

10

See M.O., Docket No. 18-1056 (issued November 6, 2018); Deborah L. Beatty, 54 ECAB 3234 (2003).

5

such, the April 20, 2018 duty status report of Dr. Delanoy is insufficient to establish appellant’s
claim.
Appellant also submitted a plethora of diagnostic test results in support of his claim. The
Board has held, however, that diagnostic studies are of limited probative value as they do not
address whether the employment incident caused any of the diagnosed conditions.11 Such
diagnostic reports are therefore insufficient to establish appellant’s claim.
Finally, appellant submitted numerous illegible medical records in support of his claim.
However, a note which contains an illegible signature has no probative value, as it is not
established that the author is a physician.12 Such illegible records therefore lack probative value.
As noted above, appellant bears the burden of proof to establish the essential elements of
his claim. The Board finds that he has not met his burden of proof to provide sufficient medical
evidence to establish that his diagnosed conditions were causally related to the accepted factors of
his federal employment, he has thus not met his burden of proof to establish his claim.
Appellant may submit new evidence or argument as part of a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his
diagnosed back conditions are causally related to the accepted factors of his federal employment.

11

See J.S., Docket No. 17-1039 (issued October 6, 2017).

12

See D.D., 57 ECAB 734 (2006); Merton J. Sills, 39 ECAB 572, 575 (1988).

6

ORDER
IT IS HEREBY ORDERED THAT the August 3, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 26, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

